                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN


JOSHUA LEE VINSON, SR.,

                             Plaintiff,
       v.                                                          Case No. 19-cv-1237-bhl


JASON DEBRUIN, et al.,

                             Defendants.


                                  DECISION AND ORDER


       Plaintiff Joshua Lee Vinson, Sr., is representing himself in this §1983 case. When he filed

his complaint, he did not know the names of the Defendants, so the Court allowed him to use John

Doe placeholders. Over the last year, Vinson has identified several of the Defendants and the

Court has replaced several of the John Doe placeholders with specific individual defendants. On

March 15, 2021, Vinson identified the only remaining John Doe as Chad Melby. Dkt. No. 72.

The Court will update the caption and order the U.S. Marshals Service to serve the amended

complaint on Melby.

       As to scheduling, the Court notes that discovery is set to close on April 13, 2021, and

dispositive motions are due on May 13, 2021. The Court will maintain the discovery deadline as

to Vinson’s claims against defendants Jason DeBruin, Justin Schmidt-Quist, Stephen Jaskowiak,

and Steven Fish. All discovery as to the claims against those defendants must be completed by

April 13, 2021. With respect to Vinson’s claim against Melby, the newly named Defendant, the

Court will set a new discovery deadline after Melby responds to Vinson’s amended complaint.




            Case 2:19-cv-01237-BHL Filed 03/16/21 Page 1 of 2 Document 73
The Court will vacate the dispositive motion deadline and will set a new deadline after Melby

responds.

       IT IS THEREFORE ORDERED that the United States Marshal shall serve a copy of the

amended complaint (Dkt. No. 53), the screening order (Dkt. No. 52), and this order upon

Defendant Chad Melby pursuant to Federal Rule of Civil Procedure 4. Vinson is advised that

Congress requires the U.S. Marshals Service to charge for making or attempting such service. 28

U.S.C. §1921(a). The current fee for waiver-of-service packages is $8.00 per item mailed. The

full fee schedule is provided at 28 C.F.R. §§0.114(a)(2)-(3). Although Congress requires the Court

to order service by the U.S. Marshals Service precisely because in forma pauperis plaintiffs are

indigent, it has not made any provision for these fees to be waived either by the Court or by the

U.S. Marshals Service. The Court is not involved in the collection of the fee.

       IT IS FURTHER ORDERED that Melby shall file a responsive pleading to the amended

complaint.

       IT IS FURTHER ORDERED that Vinson may not serve discovery requests on Melby

until after the Court sets a discovery deadline for his claim against Melby.

       IT IS FURTHER ORDERED that the dispositive motion deadline is VACATED. The

Court will set a new dispositive motion deadline for the parties after Melby responds to Vinson’s

amended complaint.

       Dated at Milwaukee, Wisconsin this 16th day of March, 2021.

                                              BY THE COURT:


                                              s/ Brett H. Ludwig
                                              BRETT H. LUDWIG
                                              United States District Judge




                                                 2

            Case 2:19-cv-01237-BHL Filed 03/16/21 Page 2 of 2 Document 73
